ACCEPTED
                                                                                                                            03-14-00660-CV
                                                                                                                                   4175563
                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                             AUSTIN, TEXAS
                                                                                                                       2/17/2015 1:00:01 PM
                                                                                                                          JEFFREY D. KYLE
                                                                                                                                     CLERK



                                          Thompson, Coe, Cousins & Irons, L.L.P.
                                                     Attorneys and Counselors
                                                                                                       FILED IN
                                                                                                3rd COURT OF APPEALS
Wade C. Crosnoe                                                                                     AUSTIN, TEXAS Austin
Direct Dial: (512) 703-5078                                                                     2/17/2015 1:00:01 PM Dallas
wcrosnoe@thompsoncoe.com                                                                                              Houston
Board Certified in Civil Appellate Law                                                            JEFFREY D. KYLE Los Angeles
Texas Board of Legal Specialization                                                                     Clerk       Saint Paul

                                                     February 17, 2015




    Jeffrey D. Kyle, Clerk                                                                                  Via E-Filing
    Court of Appeals
    Third District of Texas
    P. O. Box 12547
    Austin, Texas 78711-2547


              Re:       No. 03-14-00660-CV, Craig Zgabay and Tammy Zgabay v. NBRC Property
                        Owners Assoc., in the Third District Court of Appeals at Austin

    Dear Mr. Kyle:

           I am writing to acknowledge receipt of the Court’s February 6, 2015 letter notifying
    counsel of the oral argument scheduled for March 25, 2015 at 1:30 p.m. I will present oral
    argument on behalf of Appellee NBRC Property Owners Association.

              Thank you for your attention to this matter.

                                                                     Very truly yours,


                                                                     /s/ Wade Crosnoe
                                                                     Wade C. Crosnoe
    WCC:lbm

    cc:       Via E-service or E-mail

    J. Patrick Sutton
    1706 W. 10th Street
    Austin, Texas 78703
    E-Mail: jpatricksutton@jpatricksuttonlaw.com
    Counsel for Appellants




    2155415v1
    05049.028
                        701 Brazos | Suite 1500 | Austin, TX 78701 | (888) 708-8200 | Fax: (512) 708-8777